DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Pat. 7,228,468; hereinafter referred to as Wu) in view of Lee (US Pat. Pub. 2016/0104540).
Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Pat. 7,228,468; hereinafter referred to as Wu) in view of Lee et al (US Pat. Pub. 2013/0336059; hereinafter referred to as Lee) in view of Lee (US Pat. Pub. 2016/0104540; hereinafter referred to as Lee2).
As per claim 1:	Wu teaches a memory system comprising: 
a memory device (Fig. 2, 205); and 
a controller (Fig. 1, 101) configured to control the memory device to select a semiconductor memory in an idle state among the plurality of semiconductor memories (Fig. 7, BIST idle; col. 7, lines 25-26), and perform a bad block detection operation (Fig. 3, 301; Fig. 4, word under test) on free blocks among a plurality of memory blocks (Fig. 4, words 0-3) included in a selected semiconductor memory (Fig. 4, memory), 
wherein the controller selects, as a target memory block, memory blocks adjacent to a bad block detected based on a result of the bad block detection operation (Fig. 4, word 1), and controls the memory device to perform the bad block detection operation on the target memory block (col. 5, lines 38-39), and
wherein the idle state is a state in which the semiconductor memory is waiting without performing any operation (col. 7, lines 25-28; Fig. 7, BIST idle is an initial waiting state that transitions to the run state when a test command is received).
Not explicitly disclosed is the memory device including a plurality of semiconductor memories.  However, Lee in an analogous art teaches a memory device (Fig. 1, 116) including a plurality of semiconductor memories (Fig. 4, 402-408). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the teachings of Wu to the memory of Lee.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Wu would have provided for efficient testing (Wu col. 10, lines 45-47) of the memory of Lee without producing unexpected results (Wu col. 10, lines 63-67).
Also not explicitly disclosed is wherein the controller controls the semiconductor memory to perform a test erase operation in the bad block detection operation, and to detect the bad block in which a result of the test erase operation has failed.  However, Lee2 in an analogous art teaches a memory device including a plurality of semiconductor memories (Fig. 1, 110); and a controller (Fig. 1, 130) for controlling the memory to detect a bad block by performing a test erase operation (paragraph 39; Fig. 2, 202). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory and test method of Lee in the bad block detection operation of Wu.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Wu required a memory and a way to determine faults, and the memory 110 of Lee was a known example of a memory implementation, while the test method of Lee was a known way to determine bad blocks (as detailed by Lee with respect to Fig. 2).
As per claim 2:	Lee further teaches the memory system of claim 1, wherein the plurality of memory blocks are divided into a plurality of planes (Fig. 4, 402-408; paragraph 28), and first memory blocks included in each plane are adjacent to each other in a first direction (see Fig. 4).
As per claim 3:	Lee further teaches the memory system of claim 2, wherein the first memory blocks included in each plane are adjacent to second memory blocks included in a plane different from the plane in a second direction (Fig. 5, row P2).
As per claim 4:	Wu further teaches the memory system of claim 3, wherein the controller selects, as the target memory block, the first memory blocks included in the same plane as the detected bad block (Fig. 4, vertically adjacent word 2) or the controller selects, as the target memory block, the second memory blocks included in a plane different from that of the detected bad block (Fig. 4, horizontally adjacent word 1).
As per claim 5:	Wu further teaches the memory system of claim 1, wherein the controller selects, as the target memory block, memory blocks having block addresses adjacent to that of the detected bad block (see Fig. 4).
As per claim 9:	Wu teaches a memory system comprising: 
a memory device including a first semiconductor memory (Fig. 2, 205 main memory) and a second semiconductor memory (Fig. 2, 205 spare memory); and 
a controller (Fig. 1, 101) configured to control the memory device to select the first semiconductor memory in an idle state among the first and second semiconductor memory (Fig. 7, BIST idle; col. 7, lines 25-26), and perform a bad block detection operation (Fig. 4, word under test) on free blocks among a plurality of memory blocks (Fig. 4, words 0-3) included in the first semiconductor memory, 
wherein the controller selects, as a target memory block, memory blocks of a plane including a bad block detected as a result of the bad block detection operation (Fig. 4, word 3), and controls the semiconductor memory to perform the bad block detection operation on the selected target memory block (col. 5, lines 52-55), and
wherein the idle state is a state in which the first semiconductor memory is waiting without performing any operation (col. 7, lines 25-28; Fig. 7, BIST idle is an initial waiting state that transitions to the run state when a test command is received).
Not explicitly disclosed is wherein each of the first semiconductor memory and the second semiconductor memory includes a plurality of planes; and wherein the controller controls the first semiconductor memory to perform a test erase operation in the bad block detection operation, and to detect the bad block in which a result of the test erase operation has failed.  However, Lee in an analogous art teaches a memory device including a plurality of semiconductor memories (Fig. 1, 110); and a controller (Fig. 1, 130) for controlling the memory to detect a bad block by performing a test erase operation (paragraph 39; Fig. 2, 202). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory and test method of Lee in the bad block detection operation of Wu.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Wu required a memory and a way to determine faults, and the memory 110 of Lee was a known example of a memory implementation, while the test method of Lee was a known way to determine bad blocks (as detailed by Lee with respect to Fig. 2).
Also not explicitly disclosed is wherein the controller controls the first semiconductor memory to perform a test erase operation in the bad block detection operation, and to detect the bad block in which a result of the test erase operation has failed.  However, Lee2 in an analogous art teaches a memory device including a plurality of semiconductor memories (Fig. 1, 110); and a controller (Fig. 1, 130) for controlling the memory to detect a bad block by performing a test erase operation (paragraph 39; Fig. 2, 202). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory and test method of Lee in the bad block detection operation of Wu.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Wu required a memory and a way to determine faults, and the memory 110 of Lee was a known example of a memory implementation, while the test method of Lee was a known way to determine bad blocks (as detailed by Lee with respect to Fig. 2).
As per claim 10:	Wu and Lee further teach the memory system of claim 9, wherein memory blocks of each of the plurality of planes are adjacent to each other in a first direction (Lee Fig. 5, P0-P7 are vertically adjacent), wherein the controller selects, as the target memory block, the memory blocks of the plane including the detected bad block (Wu Fig. 4, word 3; col. 5, lines 52-55).
As per claim 11:	Wu and Lee further teach the memory system of claim 9, wherein the controller selects, as the target memory block, memory blocks which are included in a plane different from that including the detected bad block and are adjacent to the detected bad block in a second direction (Wu Fig. 4, word 1 is in the plane horizontally adjacent; col. 5, lines 38-39).

Claims 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee in view of Lee2 as applied above, and further in view of Pomaranski et al (US Pat. 7,346,755; hereinafter referred to as Pomaranski).
As per claim 6:	Wu et al teach the memory system of claim 1.  Not explicitly disclosed is wherein the controller controls the memory device to read valid data in the target memory block and store the read valid data in another semiconductor memory, except the selected semiconductor memory among the plurality of semiconductor memories.  However, Pomaranski in an analogous art teaches reading valid data stored in a target memory block to store in another semiconductor memory (Fig. 4, 420).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read valid data stored in a target memory block to store in another semiconductor memory as taught by Pomaranski.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided the ability for non-destructive testing as shown by Pomaranski in Fig. 4.
As per claim 7:	Pomaranski further teaches the memory system of claim 6, wherein, when the target memory block is determined as a normal memory block as a result of the bad bock detection operation on the target memory block (Fig. 4 440 No), the controller reads the valid data stored in the another semiconductor memory and stores the read valid data in the target memory block (Fig. 4, 460).
As per claim 8:	Wu further teaches the memory system of claim 6, wherein, when the target memory block is determined as a bad block as a result of the bad block detection operation on the target memory block, the controller controls the memory device to perform the bad block detection operation by selecting memory blocks adjacent to the target memory block as the target memory block (col. 5, lines 39-41).
As per claim 15:	Wu et al teach the memory system of claim 9.  Not explicitly disclosed is wherein the controller controls the memory device to read valid data stored in the target memory block and store the read valid data in the second semiconductor memory, wherein, when the target memory block is determined as a normal memory block as a result of the bad block detection operation on the target memory block, the controller controls the memory device to read the valid data stored in the second semiconductor memory and store the read valid data in the target memory block.  However, Pomaranski in an analogous art teaches: reading valid data stored in a target memory block and storing the read valid data in the second semiconductor memory (Fig. 4, 420), wherein, when the target memory block is determined as a normal memory block as a result of a bad block detection operation on the target memory block (Fig. 4, 440 No), the controller controls the memory device to read the valid data stored in the second semiconductor memory and store the read valid data in the target memory block (Fig. 4, 460).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read valid data stored in a target memory block to store in another semiconductor memory as taught by Pomaranski.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided the ability for non-destructive testing as shown by Pomaranski in Fig. 4.

Claims 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee in view of Lee2 as applied above, and further in view of Freking et al (US Pat. Pub. 2009/0132876; hereinafter referred to as Freking).
As per claim 12:
	Wu teaches the memory system of claim 9, wherein the controller includes: a target memory block selector configured to select the target memory block, based on bad block information (col. 5, lines 38-39); and a bad block detection controller configured to generate and output a bad block test command corresponding to the bad block detection operation on the target memory block (col. 5, lines 38-39; respective commands would have been necessary in order to notify the controller that word 0 is faulty and to initiate testing of word 1 as indicated).  Not explicitly disclosed is:
a bad block storage configured to update a bad block table by receiving bad block information from the memory device, and output newly updated bad block information.  However, Freking in an analogous art teaches:
a bad block storage configured to update a bad block table (Fig. 3, 160) by receiving bad block information from the memory device (Fig. 3, 103), and output newly updated bad block information (Fig. 4, steps 184-187).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the bad block storage having a bad block table of Freking into Wu et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have enabled error statistics to be concurrently maintained in order to facilitate memory testing (paragraph 4).
As per claim 13:	Wu further teaches the memory system of claim 12, wherein the first semiconductor memory generates the bad block information by performing the bad block detection operation on the target memory block in response to the bad block test command (col. 5, lines 38-39; see also Freking Fig. 3, 103), and transmits the generated bad block information to the controller (col. 5, lines 38-39; a command would have been necessary in order to notify the controller that word 0 is faulty as described.  See also Freking Fig. 4, 182).
As per claim 14:
Wu further teaches the memory system of claim 13, wherein the first semiconductor memory further performs a test program operation (Fig. 1, test pattern generator output data), and a test read operation (col. 5, lines 62-63) on the target memory block in the bad block detection operation (Fig. 3, 301).
As per claim 16:	Wu teaches a method for operating a memory system including a memory device (Fig. 2, 205) and a memory controller (Fig. 1, 101), the method comprising: 
selecting a first semiconductor memory (Fig. 2, 205 main memory) in an idle state (Fig. 7, BIST idle; col. 7, lines 25-26) among the first semiconductor memory and a second semiconductor memory included in the memory device (Fig. 2, 205 spare memory);
performing a bad block detection operation (Fig. 3, 301; col. 5, lines 38-39) on a memory block included in the first semiconductor memory (Fig. 4, memory); 
selecting memory blocks adjacent to the detected bad block as target memory blocks (Fig. 4, word 1 adjacent to word under test 0); and
performing the bad block detection operation on the target memory blocks (col. 5, lines 38-39),
wherein the idle state is a state in which the first semiconductor memory is waiting without performing any operation (col. 7, lines 25-28; Fig. 7, BIST idle is an initial waiting state that transitions to the run state when a test command is received).
Not explicitly disclosed is a plurality of memory blocks included in a first semiconductor memory.  However, Lee in an analogous art teaches a plurality of memory blocks (Fig. 4, 402-408) included in a first semiconductor memory (Fig. 1, 116). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the teachings of Wu to the memory of Lee.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Wu would have provided for efficient testing (Wu col. 10, lines 45-47) of the memory of Lee without producing unexpected results (Wu col. 10, lines 63-67).
Also not explicitly disclosed is updating, in a bad block table, information on a bad block detected as a result of the bad block detection operation.  However, Freking in an analogous art teaches updating, in a bad block table (Fig. 3, 160), information on a bad block detected as a result of the bad block detection operation (Fig. 3, 152).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the bad block storage having a bad block table of Freking into Wu et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have enabled error statistics to be concurrently maintained in order to facilitate memory testing (paragraph 4).
Also not explicitly disclosed is performing a test erase operation, and detecting the bad block in which a result of the test erase operation has failed.  However, Lee2 in an analogous art teaches a memory device including a plurality of semiconductor memories (Fig. 1, 110); and a controller (Fig. 1, 130) for controlling the memory to detect a bad block by performing a test erase operation (paragraph 39; Fig. 2, 202). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory and test method of Lee in the bad block detection operation of Wu.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Wu required a memory and a way to determine faults, and the memory 110 of Lee was a known example of a memory implementation, while the test method of Lee was a known way to determine bad blocks (as detailed by Lee with respect to Fig. 2).
As per claim 17:	Lee further teaches the method of claim 16, wherein the memory blocks adjacent to the bad block are included in the same plane as the bad block (memory blocks 2 and 3 vertically adjacent to the bad block 0 of Wu are in the same plane as shown by Lee in Fig. 5, P0-P7).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee in view of Lee2 in view of Freking as applied above, and further in view of Lisart et al (US Pat. 5,384,749; hereinafter referred to as Lisart).
As per claim 18:	Wu et al teach the method of claim 16.  Not explicitly disclosed is wherein the memory blocks adjacent to the bad block have block addresses adjacent to that of the bad block.  However, Lisart in an analogous art teaches that blocks in two adjacent word rows have adjacent addresses (col. 3, lines 32-35).  
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the addressing scheme of Lisart in Wu.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Wu would have required an addressing scheme, and the scheme of Lisart would have satisfied the requirement while producing expected results.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee in view of Lee2 in view of Freking as applied above, and further in view of Pomaranski.
As per claim 19:	Wu et al teach the method of claim 16.  Not explicitly disclosed is further comprising reading valid data stored in the target memory block and storing the read valid data in the second semiconductor memory, before the performing of the bad block detection operation on the target memory blocks.  However, Pomaranski in an analogous art teaches reading valid data stored in a target memory block and storing the read valid data in the second semiconductor memory (Fig. 4, 420), before the performing of the bad block detection operation on the target memory blocks (Fig. 4, 430).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to read valid data stored in a target memory block to store in another semiconductor memory as taught by Pomaranski.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided the ability for non-destructive testing as shown by Pomaranski in Fig. 4.
As per claim 20:	Pomaranski further teaches the method of claim 19, further comprising reading the valid data stored in the second semiconductor memory (Fig. 4, 460) with respect to memory blocks determined as normal memory blocks among the target memory blocks as a result of the bad block detection operation (Fig. 4, 440 No) and storing the read valid data in the memory blocks determined as the normal memory blocks (Fig. 4, 460 restore operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111